Case 1:18-cV-06826-WFK-RER Document 11 Filed 12/11/18 Page 1 of 4 Page|D #: 70

0lilGlNAl.

Couriesy copy

 

Ul\iiTED STATES DISTRICT COURT
EASTERN DlSTRICT OF NEW YORK
______ -* x

NH AMCW\ 'Tli\j(@i\/\ LLC

  

 

 

 

PRo sE oFFicE

 

 

 

WWMESS_LL§
Civil Acti@n NO. ii :18-¢v-6326-WFK-RER
Piain:iff, ..PLMHFF'S D E'i'l`~'='\i 9 "W v
AFFIDAyIT/AFFIRMATION
IN oPPo'SlTloN To
B§§BNDfoPS MoTIoN
. PL¢‘»;UT|FT$
»agamst-
.>T'€-HMGE~TET:E€©NVEIT

\/'ELOCH\/ \/\\ iat;-:Lisss

\|\] 3 \ Del`endants.

____________________________ ____ X
STATE OF NEW YORK

 

SS.
COUNTY OF KINGS

VE.',OCITY WIRELESS LLC, affirms the following under penalty of perjury:

l. | am the plaintiff in this action, and l respectfully submit this affidavit/affirmation
in opposition to the motion dated November 15, 2018 , l\/iade by, XCHANGE
TELECOi\/i LLC

2. l have personal knowledge of facts which bear on this.motion.
3. The motion for Temporary Restraining Order (“TRO") and a preliminary
injunction should be denied because,

l
Case 1:18-cv-06826-WFK-RER Document 11 Filed 12/11/18 Page 2 of 4 Page|D #: 71

XCHANGE TELECOM LLC is trying to achieve througl'l this frivolous motion

what it could not obtain from the FCC (Federal Communications Commission)
was namely a way to prevent VELOC|TY W|RELESS |l>`FLC from competing
with XCHANGE TELECOM LLC. XCHANGE letter to t,he FCC requesting for
VELOC|TY W|RELESS LLC to cease operation in the § 650-3700 was denied.
Letter to FCC attach Exhibit A
VELOC|TY W|RELESS LLC respectfully submits this o position to
XCHANGEs’ motion for a preliminary injunction and te porary restraining
order ("TRO motion”). The TRO motion should be denied First, XCHANGE
TELECOM LLC is unlikely to succeed on the merits. X HANGE TELECOlVl
LLC belief that the FCC (Federa| Communications Com ission) gives
XCHANGE TELECOM LLC exclusive right to operate in the 3.650-3700 l\/le
band is completely mistaken Pub|ic Notice DA 07-4605 clearly state that the
3650-3700 ivle band is a Nationwide, non-exclusive lic`ense. 47 C.F.R‘. §
90.1319 VELOC|TY W|RELESS LLC is a 3650-3700 iVll-|iz band»|icense

l

holder and has all right to operate in this band. License nd Acceptance
letters attach Exhibit B

On the 2."°' day September, 2017 Scott Sedlar of XCHANGE TELECOM LLC
contacted |Vlr. Sepoe of VELOC|TY W|RELESS LLC and stated that
“VELOC|TY’S base station at 132 Ditmas Ave is intederjnce with
XCHANGE’S base station and that |\/Ir. Sepoe should turr\\ed off V_ELOC|TY’S

base station so XCHANGE can come up with a plan as v_»ihere we can
coexist”. '

in good faith to meet our obligation to cooperate and avoiL harmful

. l
l
Case 1:18-cv-06826-WFK-RER Document 11 Filed 12/11/18 Page 3 of 4 Page|D #: 72

_ l
interference, VELOC|TY W|RELESS LLC turned it‘s base station off on
September`2“d, 2017 for three weeks to give XCHANGE TELECOM LLC
enough time to come up with a plan to coexist as discu`ssed with Scott Sed|ar,
Director of Engineering at XCHANGE. k
On September 8, 2017 l\/|r. Sepoe received an emai| fr m Scott Sed|ar as a
clear indication that XCHANGE TELECOM LLC was un illing to meet it’s
obligation to cooperate and avoid harmful interference tp one another as well
as to protect grandfathered operations Paragraph two if Scott’s letter “We
are working as hard as we can to figure out some solution Where we can
coexist, however, as discussed it is practically impossibll to move all those

customers off of the channels in the area that you want."

practically impossible he said, does this sound like some:one who is willing to

 

coexist? No. Scott Sed|ar Letter Attach Exhibit C

VELOC|TY W|RELESS LLC also received authorizations from all
Grandfathered

 

4 l
Earth `Stations Licensee to deploy its base stations. Letter from Grandfathered
Earth Station Attach. Exhibit D

in view of the foregoing, it is respectfully submitted that th motion should be
denied.

| declare under penalty of perjury that the foregoing is tru and correct.

Case 1:18-cv-06826-WFK-RER Document 11

Sworn to me before this

17 day fL/_r/£

__Q@L'Q-_é_€§_/__-_Q:_)t_t;:£__lé_)§

Notary ublic

 

\\\` 1'¢': MIC ’
sf`.»w~”**
l » §Q.-";°? APR%€"-_:==
§*E 09 55 _='_
l il ila ‘- 2f1- .~:-~'
esa

\¢%\,\`\\

lg\\`z`\\\\\\

Filed 12/11/18 Page 4 of 4 Page|D #: 73

_¢

signaMo Se Plaimiff

,._-

Etl fl`_

Name l

lQOi' pew/l %\,vrlr\ll%i nui;
Address ' 1

BQUbllis( l\i FL\\\I\ li,;z§<j

